Citation Nr: 1217913	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  00 06-158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine, prior to June 22, 2005.

2.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine, from June 22, 2005.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active duty from March 1979 to September 1979.  He also had three months of prior active service in the National Guard.

These matters now before the Board of Veterans' Appeals (Board) stem from an appeal of an October 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The October 1999 rating decision granted service connection for a "low back disorder," and assigned a 10 percent initial rating, effective from October 4, 1996.  During the pendency of the appeal, an April 2000 rating decision granted a 40 percent staged initial rating for the disability at issue, effective from June 16, 1998.  

This case was previously before the Board in September 2003 when it remanded the issues of entitlement to an initial evaluation for the service-connected low back disability, in excess of 10 percent prior to June 16, 1998, and in excess of 40 percent from June 16, 1998, for further development.  In March 2006, the Board granted entitlement to a 40 percent initial rating for degenenerative disc disease of the lumbar spine prior to June 16, 1998, and denied entitlement to an initial evaluation in excess of 40 percent for the disability at issue for the rating period prior to and from June 16, 1998.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 Order, the Court granted a Joint Motion for Partial Remand of the parties.  In pertinent part, the Court thereby vacated and remanded that part of the Board's March 2006 decision that denied an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine, prior to and from June 16, 1998.  In August 2008, the Board remanded the matter to the agency of original jurisdiction (AOJ) for compliance with the Court's Order.

In September 2009, the Board, in pertinent part, again denied entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  The appellant appealed the decision to the Court.  In an October 2011 Memorandum Decision, the Court, in pertinent part, vacated and remanded the Board's denial of entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  

In the parties' March 2008 Joint Motion for Partial Remand, as effectuated by the Court's March 2008 Order, it was indicated that the appellant did not contest that portion of the Board's March 2006 decision that granted a separate 10 percent disability rating for neurologic manifestations of degenerative disc disease effective September 26, 2003.  Thus, the Board's March 2006 decision is final in this regard, and the Board no longer has appellate jurisdiction to address the matter of the effective date or rating assigned for the separate 10 percent rating for neurologic manifestations of the appellant's degenerative disc disease.  See 38 U.S.C.A. § 7104.

However, the Board notes that the separate 10 percent disability rating for neurologic manifestations of degenerative disc disease effective September 26, 2003, as awarded in the Board's March 2006 decision, is not reflected in the rating decisions or the attached rating sheets issued subsequent to the Board's March 2006 decision.  The matter of implementation of that part of the Board's March 2006 decision that granted a separate 10 percent disability rating for neurologic manifestations of degenerative disc disease, effective September 26, 2003, is referred to the AOJ for appropriate action.

The issue of entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine, from June 22, 2005, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From October 4, 1996 through June 21, 2005, the degenerative disc disease of the lumbar spine was, at most, manifested by complaints of pain productive of severe limitation of motion, with no more than mild neurologic deficit.  


CONCLUSION OF LAW

From October 4, 1996 through June 21, 2005, the criteria for an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine (considered apart from a separately assigned rating of 10 percent for neurologic manifestations of the service-connected degenerative disc disease of the lumbar spine, effective September 26, 2003) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002, through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243 (as in effect from September 26, 2003); 38 C.F.R. § 3.321(b) (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Here the appellant is appealing the initial rating assignment as to his degenerative disc disease of the lumbar spine.  In this regard, because the October 1999 rating decision granted the appellant's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the October 1999 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the claims file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant appropriate VA examinations in November 1996, June 1998, February 1999, March 2000 and June 2005.  The Board notes that the VA examiner indicated that the June 1998 VA examination report did not contain accurate range of motion testing, consequently, the Board finds it is not adequate.  The other examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history, and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  In regard to the issue of entitlement to an initial rating in excess of 40 percent, prior to June 22, 2005, the  VA examination reports are thorough, supported by medical treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. General Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

As noted above, service connection for the disability at issue has been established effective from October 4, 1996.  As such, the rating period on appeal is from October 4, 1996.  38 C.F.R. § 3.400(o)(2) (2011).

It is observed that the schedular criteria for evaluating disabilities of the spine have undergone revision twice during the pendency of this appeal.  The first amendment affecting Diagnostic Code 5293, pertaining to intervertebral disc syndrome, was effective September 23, 2002.  67 Fed. Reg. 54, 345 (Aug. 22, 2002).  The next amendment affected general diseases of the spine and became effective September 26, 2003.  68 Fed. Reg. 41, 454 (Aug. 27, 2003).  

III.  Prior to September 26, 2003

Under Diagnostic Code 5295, (for rating lumbosacral strain), in effect prior to September 26, 2003, a 40 percent rating is warranted where the evidence shows the lumbosacral strain to be severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  This is the maximum schedular rating assignabale under this Diagnostic Code.  Thus, Diagnostic Code 5295 cannot be the basis for assignment of an initial evaluation in excess of 40 percent, prior to June 22, 2005, for the disability at issue.  

Under Diagnostic Code 5292, in effect prior to September 26, 2003, which evaluates the severity of limitation of lumbar spine motion, a 40 percent evaluation is assigned for severe limitation of lumbar spine motion.  As Diagnostic Code 5292 provided a maximum benefit of 40 percent, prior to September 26, 2003, it cannot serve as a basis for assignment of an initial evaluation in excess of 40 percent, prior to June 22, 2005, for the disability at issue.

Diagnostic Code 5285, for rating residuals of fracture of a vertebra, is not applicable as there is no showing of vertebral fracture.  Diagnostic Code 5286 provides for a 60 percent rating for complete bony fixation (ankylosis) of the spine at a favorable angle.  Complete bony fixation of the spine at an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type), warranted a 100 percent rating.

Diagnostic Code 5289 provided a 40 percent rating for favorable ankylosis of the lumbar spine and a 50 percent rating for unfavorable ankylosis of the lumbar spine.  

"Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).  "Ankylosed" is defined as "fused or obliterated, as a joint."  Id.  The appellant underwent a bilateral lateral L4-5 fusion in December 1998.  

Although the appellant had a L4-5 fusion, his entire lumbosacral spine was not fused.  Diagnostic Code 5286 indicates that ankylosis, for purposes of the rating criteria in effect prior to September 26, 2003, means "complete bony fixation."  Diagnostic Code 5286 only applies to complete bony fixation (ankylosis) of the spine.  As the appellant's entire lumbar spine was not completely fused, Diagnostic Code 5286 is not applicable.  Similarly, Diagnostic Code 5289 provided a 50 percent rating for ankylosis of the lumbar spine.  As the appellant did not have complete bony fixation of the lumbar spine, but instead only fusion of two vertebrae, he is not entitled to a higher rating under Diagnostic Code 5289.

a. Diagnostic Code 5293 - prior to September 23, 2002

The only remaining relevant Diagnostic Code is Diagnostic Code 5293, pertaining to intervetebral disc syndrome.  As in effect prior to September 23, 2002, (the effective date of the first amendment affecting Diagnostic Code 5293), under that Diagnostic Code, a 60 percent rating is warranted for pronounced impairment, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of disease disc with little intermittent relief.  The condition is rated as 40 percent disabling if severe, with recurring attacks with intermittent relief.  

A November 1996 VA examination report reflects that the appellant's back had flexion of 90 degrees, extension of 30 degrees, lateral flexion of 75 degrees, and rotation of 60 degrees.  There was no evidence of pain on motion or neurological problems.  There were no fixed deformities.  The diagnosis was a normal back with no significant problem detected.  

A March 1997 State of Oklahoma Disability Determination Division examination report reflects that the appellant reported back pain.  The examiner noted that the appellant had mild neurosensory deficit in the right lower extremity, although there was a negative finding on straight leg rising.  He had some point tenderness in the thoracolumbar and lumbosacral region but there was no evidence of any paraspinous muscle spasm.  The examiner noted that the appellant noted extreme pain on attempted flexion and extension of the back.

The March 1997 examination reflects that the appellant's back had extension of 30 degrees out of 30 and flexion of 80 degrees out of 90.  Another March 1997 State of Oklahoma Disability Determination Division examination report indicates the appellant's lumbosacral spine had flexion of 21 degrees out of 90 and extension of 7 degrees.  The inconsistency between the examination results was noted and documented by the State of Oklahoma Disability Determination Division in April 1997.  A determination was made, apparently by an examining clinician, that the greater ranges of motion were correct, and that the lesser ranges of motion were a result of incorrect transcription.  

A March 1998 private treatment record from C.F., M.D., indicates that the appellant by clinical examination did not show significant evidence of radiculopathy.  On examination, no spasm was noted.  Motor strength was equal and he had 5/5 strength throughout all muscle groups and both lower extremities, but on gait testing he stated that he could not toe walk because of the back pain.  No radicular pain below the knee was noted.  The report reflects that a sensory examination of the lower extremities showed complaints of some decreased sensation in the posterior lateral thigh and calf on the right side.  Dr. C.F. noted that this was not pointed out until after they had finished the examination.  Initially, he did not say there was decreased sensation.

An April 1998 private treatment record from Dr. C.F. reflects that the appellant's examination was essentially unremarkable but he continued to complain of radicular pain and had gone through many epidural blocks and other medications.  Dr. C.F. noted that surprisingly on myelography on the oblique view a the L4-5 level there was a definite deficit that worsened on standing.  

A May 1998 Muskogee Regional Medical Center record indicates that the appellant was admitted the hospital to have a right L4-L5 hemilaminotomy with diskectomy and lateral recess decompression for a herniated L4-L5 disk.  

A June 1998 VA examination report reflects that the appellant had 0 range of motion in his back.  However, the VA examiner noted that the appellant said he could not bend his back laterally, but he could bend over to pick up his shirt off the floor.  Thus, the numbers in the examination were not an accurate reflection of the appellant's true range of motion.  Consequently, the Board finds that the VA examination is not adequate.

A June 1998 private treatment record from Dr. C.F. reflects that the appellant had some mild reactive scoliosis and spasm in the area of his back.  He had no radicular pain.

Another June 1998 private treatment record from Dr. C.F. reflects that the appellant reported that a physical therapist felt he had muscle spasm and needed further treatment.  On physical examination, the appellant had some tenderness in the back and some moderate muscle spasm.  There was no SI joint tenderness and no sciatic notch tenderness.  Dr. C.F. felt there was little in the way of any clinical findings of radiculopathy.  

A July 1998 private treatment record from Dr. C.F. indicates that the appellant had a normal gait and no spasm was noted.  He had give way and some weakness of dorsiflexor at 4/5 on the right, but otherwise he had 5/5 strength.  

Another July 1998 private treatment record from Dr. C.F. reflects that the appellant reported that he had severe pain and an occasional jerking like pain in his back when he moves.  On examination, he walked with an upright gait.  Dr. C.F. noted that there was no bending because there had been prior examinations when he had muscle spasm.  Deep tendon reflexes were somewhat depressed throughout.  Straight leg rising caused complaints of back pain only with no radicular component whatsoever.  Tone was normal in both lower extremities.  Sensory examination was intact to pinprick throughout and motor examination he had complete give away in both legs.  Dr. C.F. noted that the appellant made little or no valid effort and to formal testing with the giveaway.  Dr. C.F. noted that while the appellant complained of pain, work up so far had been negative.  His examination may be consistent with mechanical joint like back pain, but his motor examination was certainly nonphysiologic and did not fit with any radicular component.  

An August 1998 private treatment record from Dr. C.F. reflects that sensation in the appellant's lower extremities was normal.  He was nontender to palpation over the midline back left or right.  He had some complaints over the right buttock but had no tenderness over the SI joint or sciatic notch.  

A November 1998 private evaluation report reflects that the appellant had a somewhat positive sciatic stretch test on the right side.  He complained of numbness on the lateral border of the right lower leg to the dorsum of the foot.  The VA examiner did not see any severe atrophy of the lower extremities.  The appellant had palpable pulses.

A December 1998 Saint Francis Hospital consultation report reflects that the appellant complained of low back pain, which was a sharp, aching, electrical, burning sensation.  The pain radiated into both legs, right more so than left.  The pain was continuous, exacerbated with increased activity.  He had intermittent numbness in the same distribution and weakness in the right leg compared with the rest.  On neurological examination, the appellant had evidence of weakness in the right extensor hallucis longus at 5-.  Sensation was diminished in the L5 distribution bilaterally.  Deep tendon reflexes were 2+ at all sites.  The impression was L5 radiculopathy secondary to herniated nucleus pulposus.  The plan was to perform a bilateral decompression laminectomy L4-5, with bilateral medial facetectomy, foraminotomy, discotomy, lateral mass fusion, and segmental instrumentation.  A December 1998 Saint Francis Hospital Operative Report reflects that the L4-L5 bilateral decompressive laminectomy with bilateral medial facetectomy, foraminotomy, left discectomy, lateral mass fusion and segmental instrumentation was performed in December 1998.

A February 1999 VA examination report reflects that the appellant reported pain in his back all of the time, as well as stiffness.  He reported that he was in bed all day, every day except to cook, drive to the store, or do other activities.  He would only extend his back from 0 to 21 degrees and flex his back from 0 to 15 degrees.  The VA examiner specifically noted that observing the appellant away from the examination, the appellant was able to flex his back more than he was able to during the examination.  The VA examiner stated that he believed the appellant had mild to moderate functional loss in his back.  The VA examiner noted that he believed other etiological factors in terms of his back strain included neuropathy in the feet secondary to diabetes mellitus.  

A March 2000 VA examination report indicated that the appellant reported pain in his back all the time as well as stiffness.  He would only extend his back from 0 to 24 degrees and flex his back from 0 to 17 degrees.  The VA examiner noted that the appellant had more range of motion than this but that he said it hurt too much.  He had decreased pinprick sensation in both feet in a stocking glove fashion which was more compatible with diabetic neuropathy than lumbar radiculopathy.

A May 2000 private neurological examination report from R.W., M.D., indicates that there was a marked slowing of the nerve conduction velocities of all four of the motor nerves tested.  There was also a decrease in amplitude of the right sural sensory nerve action potential.  Dr. R.W. noted that he found evidence of both recent and chronic demyelination on the EMG portion of the study essentially involving all nerve roots being tested.  The impression was peripheral neuropathy.  Dr. R.W. noted that it was somewhat difficult to sort out a radiculopathy in light of the neuropathy.  He wondered if the appellant had an upper lumbar radiculopathy at L2, L3, and L4 level.  The distal denervation could be completely from the neuropathy.  

A December 2000 private treatment record from T.K., M.D., indicates that on neurological examination, the appellant's reflexes were 1+ and symmetrical.  The sensory exam was slightly diminished below the knees and on both thighs.  Heel walking and toe walking were not possible.  He could not do a deep knee bend.  Speech and hearing were unremarkable.  The diagnoses included a herniated disc of the lumbosacral spine, status post three surgeries, chronic back pain, insulin dependent diabetes mellitus, and peripheral neuropathy.  Dr. T.K. noted that the appellant had numbness in his thighs and was an insulin dependent diabetic with mild decreased sensation below the knees and weakness in both lower extremities.  

A September 2002 VA treatment record reflects that sharp/dull and light touch sensation were intact in all extremities.  Strength was 5/5 in all extremities.  Coordination and gait were normal.  A VA psychiatric treatment record, which included a medical review of systems, reflects that the appellant had no loss of strength, sensation, or coordination.  There were no tremors, seizures, twitches, or stiffness.  

The above evidence reflects that the appellant has reported some radiculopathy symptoms.  There is also some evidence of muscle spasms.  The June 1998 private treatment record indicated that there was mild reactive scoliosis and spasm in the area of his back.  The other June 1998 private treatment record reflects that the appellant had some moderate muscle spasm.  However, the overall evidence reflects that the appellant's symptoms were intermittent and mild.  

The November 1996 VA examination report indicated that there was no evidence of pain on motion or neurological problems.  The March 1997 State of Oklahoma Disability Determination Division examination indicated the appellant had only a mild neurosensory deficit in the right lower extremity.  There was no evidence of any paraspinous muscle spasm.  The March 1998 private treatment record indicates that the examination did not show significant evidence of radiculopathy.  No spasm was noted on examination and muscle strength was equal.  Although sensory examination of the lower extremities showed complaints of some decreased sensation in the posterior lateral thigh and calf on the right side, the physician noted that the appellant did not point out the decreased sensation until after they had finished the examination.  Initially, he did not say there was decreased sensation.  The inconsistency indicates the appellant's statement may have been less than credible.  The June 1998 private treatment record reflects that the appellant did not have radicular pain.  The other June 1998 private treatment record indicated that there was little in the way of any clinical findings of radiculopathy.  No spasm was noted at the July 1998 private examination by Dr. C.F.  Another July 1998 private treatment record indicated that sensory examination was intact to pinprick throughout .  Dr. C.F. noted that his motor examination was certainly nonphysiologic and did not fit with any radicular component.  The August 1998 private treatment record from Dr. C.F. reflected that the sensation in the appellant's lower extremities was normal.  The December 1998 Saint Francis Hospital consultation report indicated that on neurological examination, the appellant had evidence of weakness in the right extensor hallucis longus at 5-.  Sensation was diminished in the L5 distribution bilaterally.  The impression was L5 radiculopathy secondary to herniated nucleus pulposus.  The February 1999 VA examiner noted that he believed other etiological factors in terms of his back strain include neuropathy in the feet secondary to diabetes mellitus.  The March 2000 VA examination report indicated the appellant  had decreased pinprick sensation in both feet in a stocking glove fashion which was more compatible with diabetic neuropathy than lumbar radiculopathy.  The May 2000 private neurological examination report indicated the appellant had peripheral neuropathy.  The  December 2000 private treatment record Dr. T.K. noted that the appellant had numbness in his thighs, but indicated that the appellant was an insulin dependent diabetic with mild decreased sensation below the knees and weakness in both lower extremities.  The September 2002 VA treatment record reflects that sharp/dull and light touch sensation were intact in all extremities.  Thus, some of the evidence indicates the appellant had decreased sensation and possible mild symptoms of radiculopathy.  The evidence does not reflect that the appellant had pronounced impairment, persistent symptoms compatible with sciatic neuropathy or other neurological findings appropriate to site of disease disc with little intermittent relief.

Based on the foregoing, the Board concludes that the above symptoms are better approximated by the criteria for the 40 percent rating presently assigned for the period in question than by the criteria for the next-higher 60 percent evaluation under Diagnostic Code 5293.  The appellant's symptoms are mild and moderate rather than pronounced and are intermittent in nature.  Many examinations indicated there were negative findings for sensory or neurological symptoms.  Accordingly, the appellant is not entitled to a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine prior under the schedular criteria in effect prior to September 23, 2002.

b. 
Diagnostic Code 5293 - September 23, 2002 through September 25, 2003

Effective September 23, 2002, the schedular criteria for rating intervertebral disc syndrome under Diagnostic Code 5293 underwent revision.  As revised, for the period from September 23, 2002 through September 25, 2003, Diagnostic Code 5293 states that intervertebral disc syndrome is to be evaluated either based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

Under Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, a 40 percent rating is warranted for incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to this newer version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

The evidence does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5293, having a total duration of at least 6 weeks during a previous 12-month period.  Although the appellant reported that he was in bed all day, every day, except to cook, drive to the store, or do other activities, there is no evidence of any bed rest prescribed by a physician.  See February 1999 VA examination report.  Therefore, the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, cannot serve as a basis for the next higher rating of 60 percent due to incapacitating episodes.

Also under the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, the Board must consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the service-connected back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities, result in a higher combined disability rating.

The Board will first analyze the orthopedic manifestations of the appellant's degenerative disc disease of the lumbar spine.  As noted above, one relevant Diagnostic Code for consideration in this regard is Diagnostic Code 5292, concerning limitation of motion of the lumbar spine.

The evidence of record does not contain range of motion findings between September 23, 2002, and September 26, 2003, the period during which the revised version of Diagnostic Code 5293 was in effect.  However, 38 C.F.R. § 4.1 provides that the recorded medical history is for consideration in determining the current level of impairment.  Therefore, it is appropriate to consider range of motion findings contained in a March 2000 VA examination report in evaluating the severity of the orthopedic manifestations of the appellant's degenerative disc disease of the lumbar spine during the period in question.

The March 2000 VA examination report indicated that the appellant reported pain in his back all the time as well as stiffness.  He would only rotate his back from 0 to 32 degrees to the right and 0 to 38 degrees to the left.  He would only bend his back from 0 to 26 degrees to the right and 0 to 41 degrees to the left.  He extended his back from 0 to 24 degrees and flexed his back from 0 to 17 degrees.  The VA examiner noted that the appellant had more range of motion than this but he said it hurt too much.  The appellant had no fixed deformities or postural abnormalities in the back.  The VA examiner found that the appellant had degenerative disc disease of the lumbar spine with moderate functional loss.

The appellant's range of motion results from the March 2000 VA examination indicate that the appellant had limited flexion of the spine, from 0 to 17 degrees.  However, the Board notes that the VA examiner's comments indicate that the appellant's range of motion was greater than that reflected in the motion testing.  A finding of severe limitation of lumbar motion further recognizes additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The appellant complained of pain in his back all the time and stiffness at the March 2000 VA examination.  He reported that it hurts to sleep in the wrong position.  He was taking Feldene and Tylenol for pain.  He reported that he could only walk 15 or 20 yards and lift about 5 to 10 pounds.  The appellant's reported symptoms and range of motion tests from the March 2000 VA examination indicate that the appellant's symptoms most closely approximate the 40 percent evaluation currently assigned.  A 40 percent evaluation applies under Diagnostic Code 5292 is the highest schedular rating under that Diagnostic Code for the orthopedic manifestations of the appellant's degenerative disc disease of the lumbar spine.

No alternate Diagnostic Code affords a rating in excess of that amount.  As discussed above, Diagnostic Code 5285 is not applicable as there is no showing of a vertebral fracture.  Diagnostic Codes 5286 provides for a 60 percent rating for complete bony fixation (ankylosis) of the spine at a favorable angle.  Diagnostic Code 5289 provides a 50 percent rating for unfavorable ankylosis of the lumbar spine.  Although the appellant had a L4-L5 fusion in December 1998, as discussed above, the entire lumbosacral spine was not fused.  As Diagnostic Code 5286 indicates that ankylosis, for purposes of the rating criteria in effect prior to September 26, 2003, means "complete bony fixation" and the appellant's entire spine is not fused, the appellant does not meet the criteria for a 60 percent rating under Diagnostic Code 5286 or a 50 percent rating under 5289.  There is no other relevant Diagnostic Code to consider in evaluating orthopedic manifestations.

The Board will now determine an appropriate rating for the appellant's neurological manifestations of his service-connected degenerative disc disease of the lumbar spine.

In the present case, the objective neurological findings relate to the lower extremities.  Thus, diagnostic codes 8522 to 8530 are potentially applicable.    

As noted above, the November 1996 VA examination report reflects that the appellant's back had flexion of 90 degrees, extension of 30 degrees, lateral flexion of 75 degrees, and rotation of 60 degrees.  There was no evidence of pain on motion or neurological problems.  There were no fixed deformities.  The diagnosis was a normal back with no significant problem detected.  

The March 2000 VA examination report reflects that there was decreased pinprick sensation in both feet in a socking glove pattern, but the VA examiner noted that such was more compatible with diabetic neuropathy than with lumbar radiculopathy.  

The May 2000 private treatment record noted that EMG studies suggested peripheral neuropathy.  Dr. R.W. noted that the distal denervation could be completely from the neuropathy.  The December 2000 private treatment record from Dr. T.K. indicates that on neurological examination, the appellant's reflexes were 1+ and symmetrical.  The sensory exam was slightly diminished below the knees and on both thighs.  Dr. T.K. noted that the appellant had numbness in his thighs and was an insulin dependent diabetic with mild decreased sensation below the knees and weakness in both lower extremities.  

The September 2002 VA treatment record reflects that sharp/dull and light touch sensation were intact in all extremities.  Strength was 5/5 in all extremities.  Coordination and gait were normal.  A VA psychiatric treatment record, which included a medical review of systems, reflects that the appellant had no loss of strength, sensation, or coordination.  There were no tremors, seizures, twitches, or stiffness.  

The Board finds that the medical evidence detailed above warrants a finding of no more than mild neurological manifestations of the appellant's service-connected degenerative disc disease of the lumbar spine.  In supporting this conclusion, the results most proximate to the period from September 23, 2002 through September 25, 2003, reflect little or no neurologic deficit attributable to degenerative disc disease of the lumbar spine.

As the medical evidence does not specifically state which nerves were affected by the appellant's low back disability, the Board will apply the Diagnostic Code affording the highest possible rating evaluation for "mild" neurological symptoms.  In this manner, the Board satisfies its obligation to resolve all reasonable doubt in favor of the appellant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present case, a 10 percent rating for mild disability is afforded under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All remaining potentially relevant Diagnostic Codes provide only noncompensable evaluations.  Thus, the appellant is entitled to no more than a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 8525 or 8526 for the neurologic manifestations of the disability at issue.

As instructed by the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, the Board has considered the chronic orthopedic and neurologic manifestations of the appellant's degenerative disc disease of the lumbar spine.  The Board finds that the appellant is entitled to a 40 percent rating under Diagnostic Code 5292 for his orthopedic manifestations, and that he is entitled to a 10 percent evaluation under Diagnostic Code 8520, 8521, 8524, 8525 or 8526 for the neurologic manifestations.  Those separate orthopedic manifestation and neurologic manifestation ratings must now be combined under 38 C.F.R. § 4.25, along with all other service-connected disabilities.  The appellant's other service-connected disabilities for which he is assigned compensable evaluations are bilateral pes planus (30 percent disabling) and a right knee disorder (10 percent disabling).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to the appellant's ratings as set forth above, an evaluation of 70 percent is derived.  These combined ratings do not exceed the combined 70 percent evaluation currently in effect.  Therefore, the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, does not entitle the appellant to an increased combined service-connected disability evaluation if he is rated separately for the orthopedic and neurologic manifestations of the disability at issue.  As such, a grant of such separate ratings is not for application here.  Rather, the current single rating of 40 percent for degenerative disc disease of the lumbar spine remains in effect from September 23, 2002 through September 25, 2003.

IV.  From September 26, 2003 through June 21, 2005

The diagnostic criteria pertinent to spinal disabilities in general were again revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243.  Under these relevant provisions, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Finally, unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.  

A report of January 2005 examination by the State of Oklahoma Disability Division indicates that the appellant reported that his back hurt all the time.  He could not walk more than 50 feet without pain, stand for more than 10 minutes without pain, or lift more than 5 pounds without discomfort.  He stated that he used a cane intermittently.  On physical examination, the appellant ambulated with a safe and stable gait at a slow speed with some stiffness without the use of assistive device.  Deep tendon reflexes for all upper and lower extremities were 1 and symmetrical. Upper and lower extremity strength was 5/5 bilaterally.  There were no focal sensory deficits appreciated.  Babinski's was negative. Toe and heel walking were weak bilaterally.  Range of motion of the lumbosacral spine was extension to 10 degrees, flexion to 40 degrees, left lateral flexion 20 degrees, and right lateral flexion 20 degrees.

A June 2005 VA examination report reflects that the appellant indicated that his back hurt all the time and he was in constant pain.  He did not report a history of additional limitation of motion or functional impairment during flare-ups.  On examination of the lower back, there was no fixed deformity.  Musculature was normal.  There was no weakness.  There was no tenderness or spasm noted.  There was a well-healed, old surgical scar present in the lumbar area measuring 9.5 centimeters.  Motor function was intact without any weakness or atrophy.  Patellar reflexes were diminished on both sides while ankle reflexes were normal and symmetrical on both sides.  Sensory function was intact, but he said it was slightly diminished at the dorsum of both feet.  The appellant's lumbosacral spine had flexion of 30 degrees without pain and with pain up to 40 degrees.  He had extension of 20 degrees without pain and with pain up to 25 degrees.  Right lateral flexion was 25 degrees without pain and with pain up to 25 degrees.  Left lateral flexion was 20 degrees without pain and with pain up to 25 degrees.  The appellant had right side rotation of 45 degrees and left side rotation of 45 degrees.  The VA examiner noted that it appeared the appellant was not trying to move his lower back and just stopping it at those levels.  The VA examiner stated that he was unable to assess the results accurately.  The VA examiner was not sure whether there was any limitation because of pain or weakness or fatigue on repetitive use.  No incoordination was noted.  

As noted above, the appellant is in receipt of the maximum schedular rating available under the criteria contained in Diagnostic Codes 5292 and 5295, as in effect prior to September 26, 2003, and there is no showing of pronounced or more than intermittent symptoms of degenerative disc disease pursuant to the version of Diagnostic Code 5293 in effect prior to September 26, 2003.

The competent clinical evidence of record is also against an initial evaluation in excess of 40 percent for the disability at issue based on the General Rating Formula for disease or injury of the spine, effective September 26, 2003, for Diagnostic Codes 5237, 5242, and 5243.  A finding of unfavorable ankylosis of the entire thoracolumbar spine is required in order for the appellant to qualify for the next-higher 50 percent evaluation under the General Rating Formula for Disabilities of the Spine.  Note (5) in the General Rating Formula for Disabilities of the Spine indicates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  As noted above, although the appellant had an L4-L5 fusion in his back, the evidence does not indicate that he had complete unfavorable ankylosis of the entire thoracolumbar spine.  Note (5) specifically indicates that fixation of a spinal segment in neutral position always represents favorable ankylosis.  There is no indication the appellant's entire spine is fixed in flexion or extension.  The appellant was able to move his back for range of motion testing at the January 2005 examination by the State of Oklahoma Disability Division and June 2005 VA examination.  

Moreover, the competent evidence does not reveal significant additional functional limitation due to factors such as pain and weakness from which it may be concluded that the appellant's disability picture is most comparable to the next-higher 50 percent evaluation under the General Rating Formula for the spine.  To the contrary, VA examination in June 2005 shows that there is no weakness or tenderness of the back.  Motor function was intact without any weakness or atrophy.  No incoordination was noted with range of motion. The examiner was unable to determine whether there was limitation due to pain or fatigue with repetitive use; however, under any reasonable reading of the record, significant functional range of motion of the back remained, and no condition approximating complete ankylosis of the thoracolumbar spine was present.

Thus, based on the analysis of those rating criteria set forth above, the appellant remains entitled to no more than a 40 percent evaluation for the orthopedic manifestations of his service-connected degenerative disc disease of the lumbar spine for the period from September 26, 2003, through June 21, 2005.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated based on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes remain the same as those effective September 23, 2002, as outlined above.  The preponderance of the competent clinical evidence of record is against an evaluation in excess of 40 percent for the disability at issue based on incapacitating episodes of intervertebral disc syndrome, because there is no evidence of incapacitating (to include best rest prescribed by a physician) episodes for the period from September 26, 2003, forward.

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, the rater is to separately evaluate any associated objective neurologic abnormalities.  Moreover, unlike under the schedular criteria in effect from September 23, 2002 through September 25, 2003, assignment of a neurologic rating is not dependent on whether it results in an increase to the appellant's combined rating for all disabilities.

As noted in the introduction section of this decision, above, in its March 2006 decision in this matter, the Board granted a separate 10 percent rating for neurologic manifestations of the Veteran's degenerative disc disease of the lumbar spine, based in part on results of a June 2005 VA examination, effective beginning September 26, 2003.  The appellant did not contest this finding in his appeal to the Court, and the parties' Joint Motion for Partial Remand as implemented by the Court's March 2008 Order left this section of the Board's determination in this regard intact.  As such, that portion of the Board's March 2006 decision that assigned a separate 10 percent rating for neurologic manifestations of degenerative disc disease is final and is not for current consideration by the Board.  See 38 U.S.C.A. § 7104.

Additionally, the appellant's lumbar spine disability involves a scar.  Therefore, the Board has considered whether the appellant is entitled to a separate rating for such scar during the period on appeal, prior to June 22, 2005.  Disabilities of the skin are addressed under 38 C.F.R. § 4.118.  It is observed that revisions were made to 38 C.F.R. § 4.118 during the pendency of this appeal.  However, the Diagnostic Code at issue, 7804, remained essentially unchanged. Throughout the appeal, evidence of a superficial and painful scar is required in order to achieve a compensable rating under Diagnostic Code 7804.  Here the evidence does not establish that such criteria have been met.  Upon VA examination in March 2000 and June 2005, the appellant's surgical scar was described as well healed.  The appellant has not raised any complaints referable to the scar.  For these reasons, assignment of a separate evaluation for a lumbar spine surgical scar is not warranted.

The Board has also considered whether a referral for an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected degenerative disc disease of the lumbar spine is inadequate.  A comparison between the level of severity and symptomatology of the appellant's degenerative disc disease of the lumbar spine with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the appellant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the appellant was granted entitlement to TDIU effective June 2000.  The January 2005 State of Oklahoma Disability Determination Division examination report reflects that he last worked in 2000.  

In conclusion, the Board finds that the evidence is against an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine, prior to June 22, 2005.  While the appellant is competent to report the symptoms he experiences, and the Board finds him generally credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine, prior to June 22, 2005, is denied.


REMAND

The appellant's degenerative disc disease of the lumbar spine was last evaluated at the VA examination on June 21, 2005, nearly seven years ago.  The claims file does not contain any medical evidence since that date.  VA has a duty to provide the appellant with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As there is no recent medical evidence of record, the Board cannot determine the current symptoms and manifestations of the appellant's service-connected degenerative disc disease of the lumbar spine, from June 22, 2005.  Consequently, a VA examination is necessary to determine the current severity of the orthopedic and neurological manifestations of the appellant's service-connected degenerative disc disease of the lumbar spine.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered 'contemporaneous'); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the nature and severity of the service-connected degenerative disc disease of the lumbar spine.   

All indicated studies, including radiological testing, should be conducted.  

All pertinent orthopedic and neurological pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should discuss any associated limitation of forward flexion of the thoracolumbar spine, ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.  

The examiner should also discuss whether the appellant's low back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when appellant uses his low back repeatedly over a period of time.  

A complete rationale for all opinions expressed must be provided.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine, from June 22, 2005.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


